 


109 HR 4549 IH: Prison Inmate Tax Fraud Reduction Act
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4549 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Ramstad (for himself, Mr. Lewis of Georgia, Mr. Keller, Mr. Davis of Florida, Mr. Feeney, Mr. Hayworth, and Mr. Beauprez) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the disclosure of certain prisoner return information to prison officials. 
 
 
1.Short titleThis Act may be cited as the Prison Inmate Tax Fraud Reduction Act.  
2.Disclosure of prisoner return information to prison officials 
(a)In generalSubsection (k) of section 6103 of the Internal Revenue Code of 1986 (relating to disclosure of certain return and return information for tax administration purposes) is amended by adding at the end the following new paragraph: 
 
(10)Disclosure of certain return information of prisoners to prison officials 
(A)In generalThe Secretary may disclose in writing to the head of the Federal Bureau of Prisons or the head of any State agency charged with responsibility for administration of prisons— 
(i)the taxpayer identity information with respect to any individual identified by such Bureau or agency as an individual imprisoned by such Bureau or agency, and 
(ii)whether such individual has claimed or received (or has facilitated the claiming or receipt of) a Federal tax refund on the basis of a return which the Secretary has determined may be false or fraudulent (on the basis of such standards as the Secretary may prescribe). The head of such Bureau or State agency may disclose such information to officers, employees, and contractors of the Bureau or the State, as the case may be, for the purposes described in subparagraph (B). 
(B)Restriction on use of disclosed informationReturn information received under this paragraph shall be used only for purposes of and to the extent necessary in taking administrative action to prevent the filing of false and fraudulent returns, including administrative actions to address possible violations of administrative rules and regulations of the prison facility. 
(C)TerminationNo disclosure may be made under this paragraph after the 5-year period beginning on the date of the enactment of this paragraph.. 
(b)Restrictions on further disclosure 
(1)In generalParagraph (3) of section 6103(a) of such Code is amended by inserting subsection (k)(10), after subsection (e)(1)(D)(iii),. 
(2)PenaltiesParagraph (2) of section 7213(a) of such Code is amended by inserting (k)(10), after (7)(A)(ii),. 
(c)Evaluation by Treasury Inspector General for Tax AdministrationParagraph (3) of section 7803(d) of such Code is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by adding at the end the following new subparagraph: 
 
(C)not later than 3 years after the date of the enactment of section 6103(k)(10), submit a written report to Congress on the implementation of such section.. 
 
